Citation Nr: 1713519	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected sacroiliitis and degenerative joint and disc disease of the lumbosacral spine with history of lumbosacral strain ("low back disability").  


REPRESENTATION

Veteran represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran, of the Gulf war era, served on active duty in the Marine Corps from January 1999 to January 2004.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2012 Rating Decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim for an increased rating for his service-connected low back disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the Introduction, this claim was denied in January 2012.  The Veteran filed a Notice of Disagreement (NOD), received by VA January 2012.  In a statement of the case (SOC) the RO denied the claim, stating that the evidence did not support a higher rating.  The last VA examination the Veteran had was November 2011.  In June 2016, the VA requested an examination of the Veteran.  

In the August 2016 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claim.  In denying his claim, the RO referenced a notification from QTC Medical Services that the Veteran failed to report to an examination scheduled for June 2016.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008). 

Significantly, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  The August 2016 supplemental statement of the case simply stated that the Veteran failed to report to the VA examination.  Additionally, VA's other recent attempts at sending correspondence to the Veteran resulted in returned mail.  The Federal Circuit recently held that the presumption of regularity did not apply to VA notice of examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). 

It appears that VA no longer has the Veteran's current address of record.  In light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, another examination must be scheduled, and he must be provided the required notice of it.  Such an examination is particularly important here because the available evidence does not reflect the current severity of his service-connected disability.  

Furthermore, after a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The Veteran was last provided a VA examination in connection with his service-connected low back disability in November 2011.  In addition, subsequent to the November 2011 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the Veteran's current address of record and document such attempts in the claims file.  

2.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a low back disability dated from October 2015 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his low back disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected low back disability.

The examiner should provide a complete rationale for any opinions provided.

4.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should re-adjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






